Title: New York Assembly. Remarks on an Act Acknowledging the Independence of Vermont, [28 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 28, 1787]
Mr. Chairman,
The counsel for the petitioners has entered into a large field of argument against the present bill. He has endeavoured to shew that it is contrary to the constitution, to the maxims of sound policy and to the rights of property. His observations have not been destitute of weight. They appear to have the more force, as they are to a certain degree founded in truth. But it is the province of the committee to distinguish the just limits of the principles he has advanced; how far they extend, and where they terminate. To aid the committee in this enquiry shall be my endeavour, and following the counsel for the petitioners; through the different heads of his argument, I hope to be able to shew, that neither of the objections he has urged, stands in the way of the measure proposed, and that the constitution permits, policy demands it and justice acquiesces in its adoption.
The first objection is drawn from that great principle of the social compact—that the chief object of government is to protect the rights of individuals by the united strength of the community. The justness of this principle is not to be disputed; but its extent remains to be ascertained. It must be taken with this limitation: The united strength of the community ought to be exerted for the protection of individuals so far as there is a rational prospect of success; so far as is consistent with the safety and well being of the whole. The duty of a nation is always limited by these considerations. It is bound to make efforts and encounter hazards for the protection of its members proportioned to its abilities, warranted by a reasonable expectation of a favorable issue, and compatible with its eventual security. But it is not bound to enter in or prosecute enterprises of a manifest rashness and folly; or which, in the event of success, would be productive of more mischief than good.
This qualification of the principle, can no more be denied than the principle itself. The counsel for the petitioners indeed admits it in substance when he admits that a case of extreme necessity is an exception to the rule; but he adds that this necessity must be apparent and unequivocal.
What constitutes a case of extreme necessity, admits of no precise definition. It is allways a question of fact, to be determined by a consideration of the condition of the parties, and the particular circumstances of the case itself. A case of necessity then exists, when every discerning, unprejudiced man, well acquainted with facts, must be convinced that a measure cannot be undertaken or pursued with a probability of success. To determine this an experiment is not always necessary: Circumstances may exist so decisive and palpable in their nature, as to render it the extreme of temerity to begin as well as to continue an experiment. The propriety of doing the one or the other, must equally be decided by a judicious estimater of the national situation.
The tendency of the principle contended for, and the application of it in argument, has been to prove, that the state ought to employ the common strength of the society to protect the rights of its citizens, interested in the district of territory in question, by reducing the revolted inhabitants of that district to an obedience to its laws. The enquiry therefore is—can this be done? Is it in a rational sense practicable? Is the state in a situation to undertake it? Is there a probability that the object will be more attainable at a future day? Is there not rather a probability that it will be every day more out of our reach, and that leaving things in their present state, will be attended with serious dangers and incoveniencies? Is it even desireable, if practicable, to reduce the people in question under subjection to this state?
In pursuing this enquiry we ought to bear in mind, that a nation is never to regulate its conduct by remote possibilities or mere contingencies, but by such probability as may reasonably be inferred from the existing state of things, and the usual course of human affairs.
With this caution, no well informed mind can be at a loss in what manner to answer the questions I have proposed. A concise review of the past, and a dispassionate consideration of the present, will enable us to judge with accuracy of the obligations and interests of the state.
The pretensions to independence of the district of territory in question, began shortly after the commencement of the late revolution. We were then engaged in a war for our existence as a people, which required the utmost exertion of our resources to give us a chance of success. To have diverted any part of them from this object to that of subduing the inhabitants of Vermont—to have involved a domestic quarrel which would have compelled that hardy and numerous body of men to throw themselves into the arms of the power, with which we were then contending, instead of joining their efforts to ours in the common cause of American liberty, as they for a long time did, with great advantage to it, would have been a species of phrenzy, for which there could have been no apology, and would have endangered the fate of the revolution more than any one step we could have taken.
This idea is too obvious to need being enlarged upon. The most prejudiced will acquit the state from blame for not trying the effect of force against that people during the continuance of the war. Every moderate measure, every thing short of hostility, or a total sacrifice of those rights, which were the original cause of the revolt, and which are the occasion of the opposition to the present bill, were tried. Conciliating laws were passed, overtures made, negotiations carried on in Congress, but all to no purpose.

The peace found the Vermonteers in a state of actual independence, which they had enjoyed for several years—organized under a regular form of government, and increased in strength by a considerable accession of numbers. It found this state the principal seat of the war, exhausted by peculiar exertions and overwhelmed in debt. The embarrassments arising from this situation press us daily. The utmost exertion of wisdom in our public councils, would not be more than equal to extricating us from them. As matters stand, the public debts are unprovided for, and the public credit prostrate.
Are we now then, in a situation to undertake the reduction of Vermont? Or are we likely speedily to be in such a situation? Where are our resources, where our public credit to enable us to carry on an offensive war?
We ought to recollect, that in war, to defend or attack, are very different things—to the first, the mountains, the wildernesses, the militia, sometimes even the poverty of a country will suffice; the latter requires an army and a treasury.
The population of Vermont will not be rated too high, if stated at nearly one half of that of New-York. Can any reasonable man suppose that New-York, with the load of debt the revolution has left upon it and under a popular government, would be able to carry on with advantage an offensive war against a people half as numerous as itself, in their own territory; a territory defended as much by its natural situation, as by the numbers and hardihood of its inhabitants? Can it be imagined that it would be able finally to reduce such a people to its obedience? The supposition would be chimerical and the attempt madness.
Can we hope a more favorable posture of affairs hereafter? Will not the population and strength of Vermont increase in ratio to our own? There is perhaps no essential difference between their government an[d] ours—the necessity of making provision in one way, or another, for the exigencies of the union, and for the discharge of the debts of the state, must continue to subject our citizens to heavier burthens than are borne by the inhabitants of that country; who have no call for revenue beyond the support of their domestic administration. A country possessing a fertile soil exempt from taxes, cannot fail of having a rapid growth.
The enterprise will of course become more difficult by delay, and procrastination can only serve to render the claims of the state and its citizens, in the opinion of mankind, obsolete, and to give the cement of time to the connection which the people of Vermont have in all appearance already formed with the British government. This last point I shall discuss more fully in another place.
I have confined myself in my reasoning to an examination of what is practicable on the part of this state alone—No assistance is to be expected from our neighbours: Their opinion of the origin of the controversy between this state and the people of Vermont, whether well or ill founded, is not generally in our favor; and it is notorious that the eastern states have uniformly countenanced the independence of that country. This might suggest to us reflections that would confirm the belief of the impracticability of destroying, and the danger of attempting to destroy that independence.
The scheme of coertion would ill suit even the disposition of our own citizens; the habits of thinking, to which the revolution has given birth, are not adapted to the idea of a contest for dominion over a people disinclined to live under our government.
And in reality it is not the interest of the state ever to regain its dominion over them by force. We shall do well to advert to the nature of our government and the extent of the state, according to its acknowledged limits. Are we sure we shall be able to govern what we already possess, or would it be wise to wish to try the strength of our government over a numerous body of people disaffected to it, and compelled to submit to its authority by force? For my part I should regard the re-union of Vermont to this state as one of the greatest evils that could befall it, as a source of continual embarrassment and disquietude.
It is hinted by the counsel for the petitioners that many of the inhabitants of Vermont are desirous of living under our government; and sanguine tempers have long ago predicted that they would shortly grow weary of their independence, throw it off and become reunited with us and New-Hampshire of their own accord. There are clear principles of human nature to which we may resort to falsify this prediction. In popular governments the sentiments of the people generally take their tone from their leaders. The leaders of Vermont cannot desire a reunion with New-York, because this would amount to an abdication of their own power and consequence. The people of Vermont will not desire it; because no people ever desired to pass from a situation in which they were exempted from taxes, and in which they suffered no particular oppression, to one in which they would be subject to burthens comparatively heavy.
I pass now to an examination of the constitutionality of the measure proposed by the bill. It is observed that by the constitution, the counties of Charlotte, Cumberland and Gloucester are constituent parts of the state—that one article of it declares that no power shall be exercised over the people, but such as is derived from, and granted by them, that no express power is given to the legislature to dismember any part of the state; and that this silence of the constitution is a tacit reservation of that power to the people.
To all this I answer, that the sovereignty of the people by our consitution is vested in their representatives in senate and assembly, with the intervention of the council of revision and, that the power of dismembering the state under certain circumstances is a necessary appendage of the sovereignty. The practice of nations and the authority of writers conspire to establish this principle; and the safety of society requires it. There are certain situations of Kingdoms and states in which the sacrifice of a part is essential to the preservation or welfare of the rest.
History furnishes abundant examples of such sacrafices. Nations in making peace frequently cede parts of their territories to each other. Civil commotions have many times produced similar dismemberments. The monarchy of Spain after a destructive and fruitless contest to preserve it was obliged at last to surrender its dominion over the Netherlands. The Crown of Austria was in like manner compelled to abandon its jurisdiction over the Swiss Cantons. And the United-States are a recent and still more signal instance of the exercise of the same right. Neither of these instances has been censured or condemned nor the power of the sovereign to accede to the separation called in question.
The celebrated author quoted by the council for the petitioners is explicit on this article and decides with clearness that the prince or body entrusted with the sovereign authority may in certain emergencies dismember the empire and lop off a limb for the good of the body. This inferrence from the silence of a constitution, is the reverse of that drawn by the council for the petitioners. Doubts have been raised by particular theorists upon this subject; but their theories were too abstract for practice, and are now exploded by the ablest writers on the laws of nations. Indeed those doubts were chiefly applied to the case of a cession or relinquishment of a part of the empire, still in possession of the sovereign; it has been long considered as a clear point, that where a part of an empire is actually severed by conquest, or a revolution, the prince or body, vested with the administration of the government, has a right to assent to, and to ratify that separation. This is an obvious and important distinction; from which other inferrences of moment will be drawn in another place. It will be found in Vattel. Book IV Chap 2d §.
Vermont is in fact severed from New-York, and has been so for years. There is no reasonable prospect of recovering it, and the attempt would be attended with certain and serious calamities. The legislature have therefore an undoubted right to relinquish it, and policy dictates that it should be done.
It is of no force to say that this principle would authorise the dismemberment of Long Island, or of any other part of the state; there is no doubt, the same circumstances concurring, the same consequences would result, but not sooner; and it will be the duty of the state to endeavour to prevent a similar extremity.
The next thing, in the order observed by the counsel for the petitioners that presents itself to our discussion, is the policy of the measure.
Against this it is objected that the precedent would be dangerous; that the facility with which the Vermonteers will have accomplished their object, might invite other parts of this state, and the United States to follow the example.
To this I answer, that examples have little to do with the revolutions of empire: wherever such a state of things exist as to make it the interest or the inclination of a large body of people to separate from the society with which they have been connected, and at the same time to afford a prospect of success, they will generally yield to the impulse, without much inquiry or solicitude about what has been done by others, or upon other occasions; and when this is not the case, precedents will never create the disposition. Events of this kind are not produced or controled by the ordinary operations of human policy, care or contrivance.
But whatever may be the effect of the example, it is too late to prevent or redress the evil. It sprang up under circumstances which forbade the application of an effectual remedy, and it has now acquired a maturity which would mock all our efforts to counteract it. Vermont is lost to New-York, beyond the possibility of a recovery; and a passive acquiescence in its independence, cannot make it more formidable, as an example, than a direct recognition of it. Success and impunity are the ingredients that are to constitute the force of the example, and these will exist in either case.
On the other hand the policy of the measure results from two important considerations; the one, that by the union of Vermont to the confederacy, it must of course bear a proportion of the public burdens; the other, that it would be detached from the completion of a connection, already in all appearance begun with a foreign power. The incorporation of Vermont into the confederacy is by the bill, made an express condition of the acknowledgement of their independence.
The first advantage was too obvious to be denied; though observations have been made to diminish its importance. Its inland situation has been noted as a circumstance that precluded the expectation of any considerable revenue from it. But the same thing might be said of the interior parts of this and of the other states; and yet we should make a much worse figure than we do, if our resources were to be drawn wholly from our Atlantic settlements. The country of Vermont is fertile and will soon be populous; and the resources which it may be capable of affording at a day not far remote, though not of great magnitude, will by no means be contemptible.
But the principal advantage to be expected from the measure, is the one mentioned last. Here it is asked, where is the evidence of the fact, where the proof of the connection? Would Great Britain, which has so recently, in a solemn treaty, acknowledged the territory in question, to be comprehended within the limits of the United States, derogate from that treaty, and for so insignificant an object as a connection with a small corner of one of the states, hazard a rupture with the whole confederacy?
Not expecting a formal call for the evidence of the fact, my memory is not prepared to enter into all the details requisite to its full elucidation. I well remember, that during the latter periods of the war, a variety of circumstances produced a connection of its existence every where; in the army, in the legislature, and in Congress. Among other transactions, that came to my knowlege, I shall mention one as nearly as my recollection will serve me. Some time in the year 1781, Fay, and Ira Allen, two of the most influential individuals in that country, went into Canada, and we were well informed, had repeated interviews with General Haldimand. Not long after, a party of the British under St. Leger, penetrated as far Ticonderoga.
A detachment from that body, fell in by accident with a small party of Vermonteers, fired upon them, killed one of their number and took the rest prisoners. Discovering their mistake, they interred the dead body with the honors of war, and sent the prisoners home loaded with kindnesses and caresses. From that period a free intercourse subsisted between Canada and Vermont. This is one proof, and a pretty decisive one to shew that a connection was formed during the war. I doubt not there are others equally strong, within the recollection of other members of the committee. Since the peace, this intercourse has been cultivated with reciprocal zeal, and there are circumstances related (which I shall not repeat as they do not come to me with sufficient authenticity) that look strongly to a continuance of the connection.

If this connection ever existed, what reason have we to believe that it has been since dissolved? To me, I confess, there appears none. On the contrary, the situation of the parties in my opinion forbid the supposition of its dissolution.
I flatter myself, those who know my manner of thinking, will acquit me from a disposition to sow groundless jealousies of any nation. I consider a conduct of this kind, as undignified and indelicate, in a public character; and if I were not persuaded the suspicions I entertain are well founded, no motive would have induced me to bring them forward.
It is asked, in substance, what object Great Britain can have in cultivating such a connection; this admits of several answers.
Great Britain cannot but perceive that our governments are feeble and distracted; that the union wants energy; the nation concert. That our public debts are unprovided for; our federal treasury empty; our trade languishing. She may flatter herself that this state of things will be productive of discontents among the people; and that these discontents may lead to a voluntary return to her dominion. She may hope to see in this country a counterpart of the restoration of Charles the second. However mistaken they may be, it is not impossible, that speculations of this kind may enter into the head of a British minister.
The government lately established in Canada—the splendid title of viceroy—seem to look beyond the dreary regions of Canada and Nova Scotia.
In this view she would naturally lay hold of Vermont as a link in the chain of events. It would be a positive acquisition of so much, and nothing could better answer the purpose of accelerating the progress of discontent than the example of a country, part of ourselves, comparativly speaking, free from taxes. Nothing could have a more powerful influence than such an example, upon the inhabitants of the settlements bordering upon that Country. How far and how rapidly it might extend itself is a matter not easy to be calculated.
But laying aside every supposition of this nature, there are motives of immoderate interest which would dispose the British government to cultivate Vermont. A connection with Vermont will hereafter conduce to the security of Canada and to the preservation of the western posts. That Great-Britain means to retain these posts may be inferred from the interest she has in doing it. The ostensible reason for not having delivered them up heretofore is the infractions of the treaty on our part; but though these infractions in some instances cannot be denied, it may fairly be presumed that they are nothing more than the pretext for witholding the posts while the true motive is the prodigious advantage which the monoply of the furr trade affords to the commerce of the English nation.
If Great-Britain has formed the design of finally retaining those posts she must look forward sooner or later to a rupture with this country; for degraded as we are by our mismanagement she can hardly entertain so mean an opinion of us as to expect we shall eventually submit to such a violation of our rights and interests without a struggle. And in such a case Vermont would be no despicable auxiliary.
But would Great Britain hazard a war with the United-States for so inconsiderable an object?
In the first place the object is not inconsiderable; in the next, our situation is not such as to render our resentment formidable. This situation is perhaps better understood by every body else than ourselves; and no nation would forego a present advantage to our detriment, while it knew that a change of government must precede any inconveniencies from our displeasure.
I do not suppose that the British government would in the present state of things commit itself to any avowed engagements with the people of Vermont. It will no doubt take care to be in such a situation as to leave itself at liberty to act according to circumstances; but it will, and I have no doubt does, by the intermediation of its officers, keep up a secret intercourse with the leaders of that people, to endeavour gradually to mould them to its interest, and to be ready to convert them to its own purposes upon any favourable conjuncture, or future emergency. This policy is so obvious and safe, that it would be presumeable, without any evidence of its existence.
On the part of Vermont, while their fate in the American scale remains suspended, considerations of safety would direct them to such a connection with the British government. They would not choose to lie at our mercy, or to depend on their strength if they could find refuge and support else where.
There is a circumstance too mentioned, with a different view, by the counsel for the petitioners, which would contribute to this connection. I mean the relative situation of Canada and Vermont. It is asked “may not this situation induce Vermont to regret the offer of independence and prompt the people of that country for the sake of commerce, to form still closer connections with a foreign power?” I ask does not this situation, which it is supposed might have so powerful an influence, afford a strong presumption of the existence of such a connection. And is it not our true policy to take away every additional temptation?
I shall readily admit that it is very doubtful whether Vermont will accept the proffered acknowledgment of its independence, upon the condition annexed. I firmly believe, that she does not desire it, and that she would be perplexed by the dilemma to which she would be reduced. But whether she accepts it or not, the offer may be expected to have a good effect. It would at least serve to ascertain facts. Her refusal would be a conclusive evidence of a determined predilection to a foreign connection; and it would shew the United States the absolute necessity of combining their efforts to subvert an independence, so hostile to their safety. If they should find themselves unequal to the undertaking, it must operate as a new inducement to the several states to strengthen the union.
In every light therefore the measure on national ground appears adviseable; but it still remains to inquire what will be our duty in respect to the citizens of this state, who are owners of land in Vermont. How far shall we violate their rights, and how far are we bound to make them compensation?
The claim to a compensation is the thing which has been with most propriety urged, by the counsel for the petitioners. Let us however, examine its nature and foundation.
But before I enter into this examination, I shall repeat an observation which I made upon a former occasion—whatever obligations there may be on the part of the state, cannot be encreased by acceding to the measure proposed. If Vermont is not irretrievably lost to this state, the duty of protection which it owes to individuals obliges it to employ the common strength to reinstate them in their rights; if it is irretrievably lost, no rights capable of being rendered effective will be sacrificed; of course no obligation to making a recompence will exist.
But the truth is, the present bill, so far from surrendering the rights of individuals, puts things in the only train in which they will ever have an opportunity of giving validity. The third clause of the ninth article of the confederation expressly declares that all controversies about the private right of soil between the citizens of different states shall be decided by a Federal Court. The counsel for the Petitioners tells us that his Clients doubt the operation of this clause, but as he gives us no reason for the doubt, I shall only say that the terms of it appear to me clear and explicit.
I have no doubt that the petitioners would be entitled to a federal court; and though that court would not decide in such a question like the tribunals of New-York, but upon general principles of natural and political right, I should confidently expect that all equitable claims of our citizens would have their full effect.
It is however further observed on this head, that the expence of such court would exceed the abilities of individuals, and could only be compassed by the resources of sovereign states.
If this suggestion should be admitted to be true (though I think the expence is greatly over rated) yet surely it would be more reasonable to ask the state for its assistance, in procuring a federal court to obtain justice to the petitioners, than to ask it to undertake a ruinous war for that purpose. The difference in expence would not bear a comparison. Indeed the first would be a trifling object to the state, while the last would exceed its abilities, and perhaps end in its disgrace.
But if the bill even contained no provision for obtaining justice to the petitioners, I should hold that the state would not be under a strict obligation to recompence them for their losses. The distinction I would lay down upon the subject is this; If a government voluntarily bargains away the rights or disposes of the property of its citizens, in their enjoyments, possession, or power, it is bound to make compensation for the thing of which it hath deprived them; but if they are actually dispossessed of those rights or that property by the casualties of war, or a revolution, the state, if the public good requires it, may abandon them to the loss, without being obliged to make reparation. The author quoted by the counsel for the petitioners, has in view the case of a voluntary disposition of the property of citizens in the power of the state; and his doctrine is unquestionably just—but it does not apply to the case of an actual dispossession by any of those events in which nations have no choice. In wars between states, the sovereign is never supposed to be bound to make good the losses which the subject sustains by the captures or ravages of the enemy, tho’ they should amount to the destruction of his whole property; and yet nothing can be more agreeable to natural equity, than that those who happen to be the unlucky victims of the war should be indemnified by the community. But in practice such a principle would be found attended with endless difficulties and inconveniences; and therefore the reverse of it has been adopted as a general rule. The individual sufferer, however, might with great colour of justice, say to the government, why did you make peace without stipulating a reparation for the damage done to your citizens? If it was necessary for the public good to sacrifice my interests, I have a right to a public compensation for my losses.
Though this case may upon a superficial view appear dissimilar to the one under consideration; yet the principle upon examination will be found as applicable to the one as to the other. The true reason is that the resources of nations are not adequate to the reparation of such extensive losses as those which are commonly occasioned by wars and revolutions; and it would therefore be contrary to the general good of society to establish it as a rule that there is a strict obligation to repay such losses. It is better that there should be individual sufferings, than to admit a rule which would fetter the operations of government and distress the affairs of the community.
Generousity and policy may in particular instances dictate such compensations, sometimes they have been made by nations, but much oftener omitted. The propriety of doing the one or the other must depend on circumstances in which the ability of the public will always be a primary consideration.
I think, sir, I have by this time gone through all the arguments that have been brought against the bill and I hope satisfactorily refuted them.
I shall say a little in answer to the observations drawn from the examples of Roman magnanimity. Neither the manners nor the genius of Rome are suited to the republic or age we live in. All her maxims and habits were military, her government was constituted for war. Ours is unfit for it, and our situation still less than our constitution, invites us to emulate the conduct of Rome, or to attempt a display of unprofitable heroism.
One more observation will conclude what I have to say—the present situation [of] our national affairs appears to me peculiarly critical. I know not what may be the result of the disordered state of our government. I am therefore the more solicitous to guard against danger from abroad. Gentlemen who view our public affairs in the same light in which they present themselves to my mind, will, I trust, vote with me upon the present occasion. Those on the contrary, who think all is well—who suppose our government is full of energy—our credit high—and trade and finances flourishing—will probably see no room for any anxiety about the matter, and may be disposed to leave Vermont in its present state. If the bill should fail, I hope they will never have occasion to regret the opportunity they have lost.

As to the petitioners, I shall only say that I have no reason to doubt the purity of the motives with which they are actuated. With many of them I am too well acquainted to permit me to entertain any unfavourable impression of their conduct; but however, their opinion of their own rights or interests may have misled them in estimating the merits of the question before the committee, I trust we shall be cautious how we suffer our judgment of a national question to be biassed or misguided by the speciousness of the arguments, or appearances on which their opposition is supported.
